UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 13-8071


   RACHEL EASTMAN, an individual; ACADEMIC SOFTWARE, a New Jersey
                                Corporation;
    AIA ENTERPRISES INC, DBA Chesterfield Inn, a New Jersey Corporation;
  BUDGET WINDOWS, a New Jersey Corporation; JOHN PIERSON, an individual,
           on behalf of themselves and all others similarly situated;
                                                         Petitioners

                                            v.

                   FIRST DATA CORP, a Delaware Corporation;
          FIRST DATA MERCHANT SERVICES CORP, a Florida Corporation



                           ORDER AMENDING OPINION


The opinion issued on December 4, 2013 is hereby amended to delete the listing of
Nathan M. Edelstein, Esq. as counsel for Plaintiffs – Petitioners. Mark A. Fisher, Esq.,
Arnold C. Lakind, Esq., and Stephen Skillman represented Plaintiffs – Petitioners in the
matter before the Court.

For the Court,


Marcia M. Waldron, Clerk


Date:        December 12, 2013
Cnd/cc:      Nathan M. Edelstein, Esq.
             Mark A. Fisher, Esq.
             Arnold C. Lakind, Esq.
             Stephen Skillman, Esq.
             Thomas A. Cunniff, Esq.